CURIAN VARIABLE SERIES TRUST 7601 Technology Way, Denver, Colorado 80237 (877) 847-4143 March 14, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Curian Variable Series Trust File Nos: 333-177369 and 811-22613 CIK No. 0001532747 Accession No. 0001532747-14-000119 Acceleration Request Pursuant to Rule 461 of the 1933 Act Dear Commissioners: We are writing on behalf of the above referenced Registrant with regard to the captioned registration statement, for which registration statement we request an effective date of April 28, 2014 and request acceleration in accordance with Rule 461.Also, we have filed a letter with the post-effective amendment acknowledging that we will not use the staff review and comment process as a defense in any securities-related litigation against us, as requested. To our knowledge, no distribution of copies of the post-effective amendment or the prospectus contained therein has been made to prospective investors.Distributions thereof have been made only for purposes of internal use by the Registrant and for regulatory filings. The Registrant represents that its request is consistent with the public interest and the protection of investors. We are aware of our obligations under the Securities Act of 1933. Please contact the undersigned at 312-730-9721 with any questions or comments you may have concerning the enclosed. Sincerely, /s/ Diana R. Gonzalez Diana R. Gonzalez Assistant Vice President Curian Variable Series Trust
